In the
    United States Court of Appeals
                For the Seventh Circuit
                          ____________

No. 01-3494
SHAUNTE DOTSON,
                                             Plaintiff-Appellant,
                                 v.

JAIMIE BRAVO, OFFICER, STAR #4123,
and CITY OF CHICAGO,
                                  Defendants-Appellees.
                     ____________
              Appeal from the United States District Court
         for the Northern District of Illinois, Eastern Division.
    No. 00 C 7352—W. Thomas Rosemond, Jr., Magistrate Judge.
                          ____________
     ARGUED DECEMBER 9, 2002—DECIDED MARCH 3, 2003
                     ____________


    Before BAUER, RIPPLE, and KANNE, Circuit Judges.
  BAUER, Circuit Judge. “[T]here are species of miscon-
duct that place too high a burden . . . for a court to allow
a case to continue.” Barnhill v. United States, 11 F.3d
1360, 1368 (7th Cir. 1993). The Plaintiff, whose real name
is DeMarco Shaunte Sheppard,1 filed this civil rights
lawsuit under the name “Shaunte Dotson” after being


1
   Because it is his real name, we will refer to the Plaintiff as
“Sheppard” and not “Dotson” throughout this opinion. For all
events prior to May 2002, however, Sheppard passed himself
off as “Shaunte Dotson” to police, the courts, and the Illinois
correctional system.
2                                                 No. 01-3494

twice convicted and once acquitted of aggravated dis-
charge of a firearm in the Illinois courts under the name
“Shaunte Dotson.” During discovery proceedings in this
case, the Defendants (“Bravo” or “the City”) learned of
Sheppard’s true identity and filed a motion to dismiss
and to impose sanctions against him. The district court
granted the motion to dismiss with prejudice. Sheppard
appeals that ruling, and we affirm.


                      BACKGROUND
   Shortly after midnight on January 1, 1998, police re-
sponded to a call of shots fired in the 8500 block of
South Saginaw in Chicago. While searching the area,
Chicago Police Officer Jaimie Bravo proceeded down the
gangway of the house adjacent to 8529 South Saginaw. The
parties disagree as to what actually occurred next, but
do not dispute that Bravo fired two shots into the back-
yard of 8529 South Saginaw, which struck Tamika Smith
in the back of the leg. Bravo then proceeded into the
backyard of 8529 South Saginaw, and by some accounts
into the home itself, and arrested Sheppard, who iden-
tified himself as “Shaunte Dotson.”2
  Sheppard was charged with attempted first degree
murder, aggravated discharge of a firearm at a police
officer, and aggravated discharge of a firearm. Bravo
testified at trial that Sheppard shot first on the night


2
  Bravo claims that Sheppard shot first and that Smith was
caught in the cross-fire when Bravo returned fire. Sheppard
and Smith, however, claim that Smith was alone in the back-
yard when Bravo opened fire and that Sheppard came out of the
house only after Smith was shot in order to assist her. We need
not resolve this factual dispute, noting that the district court
elected not to resolve it, because it is not germane to our dis-
position of this case.
No. 01-3494                                               3

of January 1, 1998, and Sheppard was convicted only of
aggravated discharge of a firearm at a police officer. A
second trial took place following the discovery of exculpa-
tory evidence not tendered to Sheppard’s counsel during
the first trial, and Bravo again gave unwavering testi-
mony that Sheppard was the man who shot at him.
Sheppard was convicted for a second time, but only of
aggravated discharge of a firearm. He was then sen-
tenced to four years’ imprisonment and remanded to the
Illinois correctional system.
  Approximately one year after Sheppard was convicted
the second time, Tamika Smith filed a § 1983 lawsuit
against Bravo, alleging that she was alone and unarmed
in the backyard when Bravo shot her. In March 2000,
Sheppard gave a deposition in Smith’s case from prison, at
which time he continued to identify himself as “Shaunte
Dotson,” denied being known by any other name, and
stated that his birthday was June 4, 1980; Sheppard’s
correct birthday is June 24, 1980. That same month, the
City and Bravo turned over to Smith’s attorneys audio
tape recordings of police radio broadcasts from the early
morning events on January 1, 1998. The tapes included
a recording of a broadcast made at least half an hour
after Bravo had arrested Sheppard at 8529 South
Saginaw. During that broadcast, Bravo tells police units,
responding to a call of shots fired a few blocks away
on Marquette Street, that the shooter there may have
been the person who shot at him on South Saginaw,
contradicting his testimony in Sheppard’s trials.
  As a result of this recording, Sheppard was released
immediately from prison and granted a third trial. Prior to
the trial, Sheppard was arrested for threatening a secur-
ity guard on August 23, 2000. This time, however, Shep-
pard gave police his real name. His third, criminal trial
was held on November 16, 2000, and Sheppard was acquit-
ted of all charges. All three of his criminal trials and his
4                                              No. 01-3494

incarceration took place under the assumption that his
name was “Shaunte Dotson.”
  Following his acquittal, Sheppard filed the instant
civil rights suit, as “Shaunte Dotson,” against Bravo and
the City alleging malicious prosecution and other state
law claims. The City sought discovery from third parties
for records on “Shaunte Dotson” but soon learned that
none existed. In February 2001, the City sent interrogato-
ries to Sheppard, which specifically requested, among
other things, information about each of his arrests.
  Before responding to those interrogatories, Sheppard
was arrested again on March 2, 2001, for assault and
battery as well as on April 29, 2001, for felony weapons
possession, fleeing an officer, and traffic violations. As
with his August 2000 arrest, Sheppard gave police his real
name on these occasions. On May 1, 2001, Sheppard
sent unverified answers to the City’s interrogatories, but
failed to disclose his real name or the fact that he had
recently been arrested three times under the name
DeMarco Sheppard. Bravo then filed a motion to com-
pel verified responses, which the district court granted. On
May 22, 2001, Sheppard finally provided verified an-
swers and, for the first time, disclosed his true name. He
did not, however, provide the requested information on
his three recent arrests nor correct his date of birth,
which he maintained was June 4, 1980.
   Three days later, the City deposed Sheppard and veri-
fied his correct identity. Sheppard stated that he gave po-
lice the name “Shaunte Dotson” in January 1998 because
he was afraid that outstanding warrants existed under
the name DeMarco Sheppard. He also admitted that
his correct birth date is June 24, 1980. Based upon this
information, the City filed a motion to dismiss the case
and impose sanctions, which the district court granted in
part by dismissing the case with prejudice. Sheppard
No. 01-3494                                                          5

now appeals, arguing that the district court abused its
discretion. Specifically, Sheppard argues that the district
court improperly considered his use of a false name prior
to the filing of this lawsuit and that, in any event, the
City and Bravo were not prejudiced by his use of a false
name.


                            ANALYSIS
  We review the district court’s imposition of sanctions
for discovery violations, including dismissal of the case
with prejudice, for an abuse of discretion. Nat’l Hockey
League v. Metro. Hockey Club, Inc., 427 U.S. 639, 642 (1976)
(per curiam); Godlove v. Bamberger, Forman, Oswald, and
Hahn, 903 F.2d 1145, 1148 (7th Cir. 1990). Factual find-
ings of the district court, however, are reviewed for clear
error. Barnhill, 11 F.3d at 1367 n.7.
  It is appropriate to start our analysis with the Federal
Rules of Civil Procedure and specifically with Rule 37,
which address sanctions for discovery violations. Under
Rule 37(a)(3), “an evasive or incomplete disclosure, an-
swer, or response is to be treated as a failure to disclose,
answer, or respond.” FED. R. CIV. P. 37(a)(3) (2002). Rule
37(c)(1) establishes that a failure to disclose any infor-
mation that is required to be disclosed under Rule 26(a)
and (e)(1) can result in the imposition of various sanc-
tions, which are listed in Rule 37(b)(2)(A)-(C).3 FED. R. CIV.


3
    Rule 26(a) provides in relevant part:
      [A] party must, without awaiting a discovery request, provide
      to other parties: (A) the name and, if known, the address and
      telephone number of each individual likely to have discov-
      erable information that the disclosing party may use to
      support its claims or defenses, unless solely for impeachment,
      identifying the subjects of the information.
                                                         (continued...)
6                                                      No. 01-3494

P. 37(c)(1). Among the approved Rule 37(b) sanctions
is “dismissing the action or proceeding or any part thereof.”
FED. R. CIV. P. 37(b)(2)(C); Halas v. Consumer Servs., Inc.,
16 F.3d 161, 164 (7th Cir. 1994).
  We recognize that dismissal is a harsh sanction, but “the
most severe in the spectrum of sanctions provided by
statute or rule must be available . . . not merely to penal-
ize those whose conduct may be deemed to warrant such
a sanction, but to deter those who might be tempted to
such conduct in the absence of such a deterrent.” Nat’l
Hockey League, 427 U.S. at 643. Further, it is axioma-
tic that the appropriateness of lesser sanctions need not
be explored if the circumstances justify imposition of the
ultimate penalty—dismissal with prejudice. Halas, 16 F.3d
at 165. We have held that incomplete or evasive responses
to interrogatories can support, in part, dismissal of the
entire action under Rule 37(b). Roland v. Salem Contract
Carriers, Inc., 811 F.2d 1175, 1180 (7th Cir. 1987).
  Beyond any rule-based justification, the court’s inherent
authority to rectify abuses to the judicial process also
authorizes sanctions for certain violations. Chambers v.


3
  (...continued)
Fed. R. Civ. P. 26(a)(1)(A) (2002). Adding to that requirement,
Rule 26(e)(1) mandates that:
    [a] party who has made a disclosure under subdivision (a) or
    responded to a request for discovery with a disclosure or
    response is under a duty to supplement or correct the
    disclosure or response to include information thereafter
    acquired if ordered by the court or . . . if the party learns that
    in some material respect the information disclosed is in-
    complete or incorrect and if the additional or corrective
    information has not otherwise been made known to the
    other parties during the discovery process or in writing.
Fed. R. Civ. P. 26(e)(1). We find that disclosing the true name of
a party would undoubtedly be required by both of these Rules.
No. 01-3494                                                      7

NASCO, Inc., 501 U.S. 32, 49 (1991); Barnhill, 11 F.3d
at 1367. This power is governed by the necessary control
courts must have over their dockets. Barnhill, 11 F.3d at
1367. As with Rule 37(b) dismissals, use of the court’s
inherent power to dismiss for discovery violations is
perceived as a “draconian” measure. Id. It should be
employed sparingly and only when there is a record of
delay, contumacious conduct, or when other, less drastic
sanctions prove unavailing. In deciding what measure
of sanctions to impose, the district court should consider
“the egregiousness of the conduct in question in relation
to all aspects of the judicial process.” Id. at 1368 (empha-
sis added).
    We have also noted that,
     [m]isconduct may exhibit such flagrant contempt for
     the court and its processes that to allow the offend-
     ing party to continue to invoke the judicial mechanism
     for its own benefit would raise concerns about the
     integrity and credibility of the civil justice system that
     transcend the interests of the parties immediately
     before the court.
Id. Filing a case under a false name deliberately, and
without sufficient justification, certainly qualifies as
flagrant contempt for the judicial process and amounts to
behavior that transcends the interests of the parties in
the underlying action.4


4
   We note that Rule 10(a) of the Federal Rules of Civil Procedure
mandates that every pleading “shall include the names of all
the parties.” FED. R. CIV. P. 10(a) (2002). In rare instances will
we allow parties to proceed under false names because the pub-
lic has a right to know who is using the courts. Doe v. Blue Cross
& Blue Shield United of Wis., 112 F.3d 869, 872 (7th Cir. 1997).
Sheppard’s failure to proceed under his true name is also a
                                                     (continued...)
8                                                No. 01-3494

   The instant case represents precisely the situation where
one party’s conduct so violates the judicial process that
imposition of a harsh penalty is appropriate not only to
reprimand the offender, but also to deter future parties
from trampling upon the integrity of the court. Sheppard’s
list of egregious conduct includes: 1) filing a federal civil
rights claim under a false name; 2) serving unverified
answers to interrogatories propounded by the City con-
taining lies about his true identity, date of birth, and
complete arrest record; 3) serving verified responses to
the same interrogatories (following the issuance of a
court order compelling such disclosure) that still did not
disclose his correct birth date or arrest record; 4) lying
under oath about his true name and birth date in a dep-
osition in Tamika Smith’s federal civil rights case; 5)
lying about his true name to police when arrested on
January 1, 1998, to avoid outstanding arrest warrants;
and 6) continuing to conceal his true identity from state
officials throughout the multi-year duration of his three
state criminal trials and incarceration.
  There can be no doubt that the scheme of deception
Sheppard followed in prosecuting his federal civil rights
case against the City and Officer Bravo warrants dismissal
with prejudice under the Federal Rules of Civil Proce-
dure. Sheppard first argues that it was not wrong to file
the case under the “Dotson” name because all state crim-
inal proceedings occurred under that name. The fact is
that his fraudulent conduct produced such a result and
does not justify continuance of the charade in federal court.



4
  (...continued)
violation of Rule 10(a). Sheppard argues futilely, lacking any
support from this Circuit, that he has a right to use any name
he wants. We are unpersuaded by the cases from other juris-
dictions to which he cites and decline to adopt his argument.
No. 01-3494                                              9

  Although Sheppard eventually (though reluctantly)
disclosed his true identity and birth date, he never dis-
closed his full arrest record despite the court order and
interrogatories served upon him. After Sheppard’s release
from prison in 2000, he was arrested three times as
DeMarco Sheppard, the most recent arrest coming mere
days before he submitted responses to the City’s inter-
rogatories. Even when the district court ordered that he
supply verified responses, Sheppard choose not to fully
disclose. Such conduct is a clear violation of the district
court’s May 6, 2001, discovery order. As a result, imposi-
tion of Rule 37(b) sanctions was not inappropriate.
   Further, the district court’s inherent authority to ad-
dress such flagrant contempt justifies the court’s deci-
sion. Sheppard’s conduct in this case alone warrants
dismissal; moreover his overall scheme to defraud “all
aspects of the judicial process” deserves consideration
because it provides the context for understanding the
appropriateness of such a harsh sanction. Barnhill, 11 F.3d
at 1368. We consider, as the district court properly did,
that Sheppard defrauded not only a separate federal case
via his deception in the Smith deposition, but also the
state criminal justice system. Thrice over he was tried
under the name of “Shaunte Dotson,” twice convicted
and once acquitted. At no point did he seek to rectify his
lies or to ameliorate the situation; instead, he played
the state system to his advantage. No rule prohibits
our consideration of Sheppard’s actions prior to the filing
of the underlying lawsuit, and we will factor that beha-
vior into our analysis.
  Given the evidence that supported his acquittal from
all criminal charges, we note that Sheppard’s civil rights
case may well have had some merit. But, we cannot
allow a plaintiff to so abuse the court system in order to
avoid criminal justice, yet obtain civil reward. If Shep-
pard sought to expose the “truth” of what occurred on
10                                             No. 01-3494

January 1, 1998, he should not have begun the lie that
now leads to the dismissal of his case. The City and
Bravo were prejudiced in their defense of this case, de-
spite Sheppard’s eventual truth telling.
  Accordingly, we find that the district court did not abuse
its discretion in dismissing Sheppard’s case with prejudice.
AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—3-3-03